DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-2 and 4-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Bonfa (U.S. PGPub 2006/0191076, hereinafter ‘076).
Regarding claim 1, Bonfa teaches all of the limitations of claim 1 except for (f) optionally, providing a second substrate having a second colored stain, wherein the second substrate, and the second colored stain are substantially similar to the first substrate and the first colored stain; (g) treating either a different area on the first colored stain on the first substrate or the second colored stain on the second substrate, if present, with a second cleaning composition dispensed from a dispenser; (h) allowing the dispensed second cleaning composition to act on the first colored stain or the second colored stain, if present, after the treatment for a second period of time from 5 seconds to 600 seconds; and (i) allowing the consumer to visually assess effectiveness of colored stain removal between the first cleaning composition and the second cleaning composition as indicated by a different appearance of the color change in the generated foam versus the dispensed second cleaning composition.  
Regarding claim 5, Bonfa teaches all of the limitations of claim 5 except (f) optionally, providing a second substrate having a second colored stain, wherein the second substrate, and the second colored stain are substantially similar to the first substrate and the first colored stain; (g) treating wither a different area on the first colored stain on the first substrate or the second 
Therefore, Bonfa does not fairly teach or suggest a method for providing to a consumer a visualization of the effectiveness of colored stain removal of a cleaning composition on a substrate as in the context of claims 1 and 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838.  The examiner can normally be reached on M-F 7 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLE BLAN/Primary Examiner, Art Unit 1759